Citation Nr: 1011496	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  05-12 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for degenerative disc disease of the lumbosacral spine at L5-
S1 with mild central disc herniation from June 7, 2004, to 
April 25, 2005, and from March 1, 2007, to the present, and 
in excess of 60 percent from April 26, 2005, to August 22, 
2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1995 to February 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Detroit, Michigan.  The issue before the Board today 
was remanded in November 2007 for further evidentiary and 
procedural development.  Although the Board finds that there 
was substantial compliance with its remand directives, it 
concludes that additional development is needed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has contended throughout this appeal that he has 
been unable to work due to his service-connected lumbosacral 
spine disability.  See, e.g., VA Form 9 received in April 
2005.  Additionally, a May 2009 VA examination report 
reflects that, even post-operatively, his degenerative disc 
disease of the lumbosacral spine more likely than not causes 
marked interference with employment and renders him unable to 
follow substantially gainful employment.  

The Board finds the above lay and medical evidence raises the 
issue of a total disability rating for compensation based on 
individual unemployability (TDIU).  See Roberson v. Principi, 
251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits 
evidence of medical disability and additionally submits 
evidence of unemployability, VA must consider total rating 
for compensation based upon individual unemployability).  The 
U.S. Court of Appeals for Veterans Claims has held that a 
request for TDIU is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating 
for a disability or disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon 
which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009).  If the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether a 
total rating based on individual unemployability as a result 
of that disability is warranted.  Id at 455.  

In light of the above, the Board finds that this matter 
should be remanded to the agency of original jurisdiction 
(AOJ) for readjudication of the Veteran's claim for an 
increased disability rating to include the issue of TDIU, in 
accordance with the holding in Rice.  In remanding in 
accordance with the holding in Rice, the Board acknowledges 
that the AOJ previously considered the issue of entitlement 
to an extraschedular rating.  Relevant to this remand, 
however, the August 2009 determination by the Director of 
Compensation & Pension Service expressly notes that "[t]he 
issue of entitlement to an extra-schedular total disability 
evaluation based in individual unemployability (TDIU)" was 
not addressed.

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim for a 
disability rating in excess of 40 
percent for degenerative disc disease 
of the lumbosacral spine at L5-S1 with 
mild central disc herniation from June 
7, 2004, to April 25, 2005, and from 
March 1, 2007, to the present, and in 
excess of 60 percent from April 26, 
2005, to August 22, 2006, to include 
the issue of TDIU, based on the 
entirety of the evidence.  If the 
benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
he and his representative should be 
provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


